

117 S2839 IS: To provide an additional $1,000,000,000 for the Government of Israel to procure the Iron Dome defense system to counter short-range rocket threats, and for other purposes.
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2839IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo provide an additional $1,000,000,000 for the Government of Israel to procure the Iron Dome defense system to counter short-range rocket threats, and for other purposes.1.Provision of additional amount for the Government of Israel to procure the Iron Dome defense system to counter short-range rocket threats(a)AppropriationThere is appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2022, for Procurement-Procurement, Defense-wide, $1,000,000,000, to remain available until September 30, 2024.(b)Availability(1)In generalOf the amount appropriated by subsection (a), $1,000,000,000 shall be available for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats.(2)Conditions(A)Emergency requirements in support of Operation Guardian of the WallsAmounts available pursuant to paragraph (1) shall be provided to address emergent requirements in support of Operation Guardian of the Walls.(B)Exchange of letters and agreementAmounts available under paragraph (1) shall be transferred pursuant to an exchange of letters and are in addition to funds provided pursuant to the U.S.-Israel Iron Dome Procurement Agreement, as amended.(C)Rule of constructionThat nothing in this paragraph shall be construed to apply to amounts made available in prior appropriations Acts for the procurement of the Iron Dome defense system.(c)Supplement, not supplantThe amount appropriated by subsection (a) shall supplement and not supplant any amounts already appropriated for the purpose described in subsection (b)(1). 